Citation Nr: 1755912	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for venereal disease, including human papilloma virus (HPV).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel











INTRODUCTION

The Veteran had active service from May 2002 to July 2002 and March 2003 to October 2003.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran has not had a venereal disorder during the period of the claim


CONCLUSION OF LAW

The criteria for service connection for a venereal disorder have not been met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was afforded a VA examination in 2010, and medical opinions were obtained to aid adjudication.  The Veteran was scheduled for another examination in 2016, in part to determine whether he has a current venereal disease, but he failed to report.  He has not provided a reason for his cancellation or requested that a new examination be scheduled.  As such, the Board will proceed with adjudication of the claim based upon the evidence of record.  38 C.F.R. § 3.655(b) (2017).  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for venereal disease.  The record indicates that the issue of entitlement to service connection for human immunodeficiency virus (HIV) has been separately adjudicated.  See August 2014 Board decision.  Thus, the matter is not for consideration now.  

The Board has carefully reviewed the evidence of record but finds no probative evidence of a venereal disease during the period of the claim or subsequent to the excision of penile condyloma in December 2003.  There is also no probative evidence of a residual of the excision.  Notably, records dated during the period of the claim reveal no diagnosis of venereal disease, the April 2010 VA examiner determined there was no visible evidence of HPV, and the April 2010 VA examination record reveals the Veteran's negative history of recurrence of the penile condyloma.  The record also includes findings by medical professionals that HPV can be eradicated by the immune system.  In the absence of a current diagnosis, or competent evidence of a chronic condition or residual after the December 2003 excision, the Board finds service connection is not warranted for venereal disease.  

The Board notes that the Veteran's service personnel records indicate he is a Persian Gulf veteran.  The Board has considered entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.317.  The record is absent evidence of venereal disease, however.  The Veteran has not alleged any symptom during the period of the claim, and there is no objective evidence of a venereal disease perceptible to an examining physician or capable of independent verification.  Thus, the Board finds service connection is not warranted.  


ORDER

Service connection for venereal disease is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


